UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1936



ALBERT J. THOMAS,

                                              Plaintiff - Appellant,

          versus


GOODYEAR TIRE & RUBBER COMPANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-00-48-4)


Submitted:   February 28, 2002             Decided:   March 11, 2002


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel F. Reed, Durham, North Carolina, for Appellant. William B.
Poff, Frank K. Friedman, Thomas M. Winn, III, WOODS, ROGERS &
HAZLEGROVE, P.L.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Thomas appeals the district court’s order granting sum-

mary judgment to Defendant in this action alleging racial disparity

in pay and retaliation, in violation of Title VII of the Civil

Rights Act of 1964, as amended.       We have reviewed the record and

the district court’s opinion and agree with the district court that

Thomas failed to establish a prima facie case of discrimination

under Title VII.     Further, the district court did not abuse its

discretion in ruling on counsel’s motion to withdraw at the hearing

on the Defendant’s motion for summary judgment. Therefore, we find

no reversible error and affirm on the reasoning of the district

court.     See Thomas v. Goodyear Tire & Rubber Co., No. CA-00-48-4

(W.D. Va. June 18, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                  2